Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ferdinand, J.), rendered April 28, 2005, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is reversed, on the law, the plea is vacated, and the matter is remitted to the Supreme Court, Kings County, for further proceedings in accordance herewith.
The court’s failure to advise the defendant at the time of the plea that his sentence would include a mandatory period of postrelease supervision prevented his plea from being knowing, voluntary, and intelligent (see People v Hill, 9 NY3d 189 [2007]; People v Louree, 8 NY3d 541, 545 [2007]; People v Catu, 4 NY3d 242, 245 [2005]). Accordingly, the judgment is reversed, the plea is vacated, and the matter is remitted to the Supreme Court, Kings County for further proceedings. Spolzino, J.P., Skelos, Lifson and McCarthy, JJ., concur.